

	

		II 

		109th CONGRESS

		1st Session

		S. 609

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Brownback (for

			 himself and Mr. Kennedy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  increase the provision of scientifically sound information and support services

		  to patients receiving a positive test diagnosis for Down syndrome or other

		  prenatally diagnosed conditions.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Prenatally Diagnosed Condition

			 Awareness Act.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress makes the following

			 findings:

				

					(1)

					Pregnant women who choose to

			 undergo prenatal genetic testing should have access to timely, scientific, and

			 nondirective counseling about the conditions being tested for and the accuracy

			 of such tests, from health care professionals qualified to provide and

			 interpret these tests. Informed consent is a critical component of all genetic

			 testing.

				

					(2)

					A recent, peer-reviewed study

			 and two reports from the Centers for Disease Control and Prevention on prenatal

			 testing found a deficiency in the data needed to understand the epidemiology of

			 prenatally diagnosed conditions, to monitor trends accurately, and to increase

			 the effectiveness of health intervention.

				

				(b)

				Purposes

				It is the purpose of this

			 Act, after the diagnosis of a fetus with Down syndrome or other prenatally

			 diagnosed conditions, to—

				

					(1)

					increase patient referrals to

			 providers of key support services for women who have received a positive test

			 diagnosis for Down syndrome, or other prenatally diagnosed conditions, as well

			 as to provide up-to-date, science-based information about life-expectancy,

			 development potential, and quality of life for a child born with Down syndrome

			 or other prenatally diagnosed condition;

				

					(2)

					provide networks of support

			 through a Centers for Disease Control and Prevention patient and provider

			 outreach program;

				

					(3)

					improve available data by

			 incorporating information directly revealed by prenatal testing into existing

			 State-based surveillance programs for birth defects and prenatally diagnosed

			 conditions; and

				

					(4)

					ensure that patients receive

			 up-to-date, scientific information about the accuracy of the test.

				

			3.

			Amendment to the Public Health Service Act

			Part P of title III of the

			 Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the

			 end the following:

			

				

					399O.

					Support for patients receiving a positive test diagnosis of

				Down syndrome or other prenatally diagnosed conditions

					

						(a)

						Definitions

						In this section:

						

							(1)

							Down syndrome

							The term Down

				syndrome refers to a chromosomal disorder caused by an error in cell

				division that results in the presence of an extra whole or partial copy of

				chromosome 21.

						

							(2)

							Health care provider

							The term health care

				provider means any person or entity required by State or Federal law or

				regulation to be licensed, registered, or certified to provide health care

				services, and who is so licensed, registered, or certified.

						

							(3)

							Prenatally diagnosed condition

							The term prenatally

				diagnosed condition means any fetal health condition identified by

				prenatal genetic testing or prenatal screening procedures.

						

							(4)

							Prenatal test

							The term prenatal

				test means diagnostic or screening tests offered to pregnant women

				seeking routine prenatal care that are administered on a required or

				recommended basis by a health care provider based on medical history, family

				background, ethnic background, previous test results, or other risk

				factors.

						

						(b)

						Information and Support Services

						The Secretary, acting

				through the Director of the National Institutes of Health, the Director of the

				Centers for Disease Control and Prevention, or the Administrator of the Health

				Resources and Services Administration, may authorize and oversee certain

				activities, including the awarding of grants, contracts or cooperative

				agreements, to—

						

							(1)

							collect, synthesize, and

				disseminate current scientific information relating to Down syndrome or other

				prenatally diagnosed conditions; and

						

							(2)

							coordinate the provision

				of, and access to, new or existing supportive services for patients receiving a

				positive test diagnosis for Down syndrome or other prenatally diagnosed

				conditions, including—

							

								(A)

								the establishment of a

				resource telephone hotline and Internet website accessible to patients

				receiving a positive test result;

							

								(B)

								the establishment of a

				clearinghouse of scientific information, clinical course, life expectancy,

				development potential, and quality of life relating to Down syndrome or other

				prenatally diagnosed conditions;

							

								(C)

								the establishment of

				national and local peer-support programs;

							

								(D)

								the establishment of a

				national registry, or network of local registries, of families willing to adopt

				newborns with Down syndrome or other prenatally diagnosed conditions, and links

				to adoption agencies willing to place babies with Down syndrome or other

				prenatally diagnosed conditions, with families willing to adopt; and

							

								(E)

								the establishment of

				awareness and education programs for health care providers who provide the

				results of prenatal tests for Down syndrome or other prenatally diagnosed

				conditions, to patients, consistent with the purpose described in section

				2(b)(1) of the Prenatal Diagnosis Support Act.

							

						(c)

						Data collection

						

							(1)

							Provision of assistance

							The Secretary, acting

				through the Director of Centers for Disease Control and Prevention, shall

				provide assistance to State and local health departments to integrate the

				results of prenatal testing into State-based vital statistics and birth defects

				surveillance programs.

						

							(2)

							Activities

							The Secretary shall ensure

				that activities carried out under paragraph (1) are sufficient to extract

				population-level data relating to national rates and results of prenatal

				testing.

						

						(d)

						Provision of information by providers

						Upon receipt of a positive

				test result from a prenatal test for Down syndrome or other prenatally

				diagnosed conditions performed on a patient, the health care provider involved

				(or his or her designee) shall provide the patient with the following:

						

							(1)

							Up-to-date, scientific,

				written information concerning the life expectancy, clinical course, and

				intellectual and functional development and treatment options for a fetus

				diagnosed with or child born with Down syndrome or other prenatally diagnosed

				conditions.

						

							(2)

							Referral to supportive

				services providers, including information hotlines specific to Down syndrome or

				other prenatally diagnosed conditions, resource centers or clearinghouses, and

				other education and support programs as described in subsection (b)(2).

						

						(e)

						Privacy

						

							(1)

							In general

							Notwithstanding subsections

				(c) and (d), nothing in this section shall be construed to permit or require

				the collection, maintenance, or transmission, without the health care provider

				obtaining the prior, written consent of the patient, of—

							

								(A)

								health information or data

				that identify a patient, or with respect to which there is a reasonable basis

				to believe the information could be used to identify the patient (including a

				patient’s name, address, healthcare provider, or hospital); and

							

								(B)

								data that are not related

				to the epidemiology of the condition being tested for.

							

							(2)

							Guidance

							Not later than 180 days

				after the date of enactment of this section, the Secretary shall establish

				guidelines concerning the implementation of paragraph (1) and subsection

				(d).

						

						(f)

						Reports

						

							(1)

							Implementation report

							Not later than 2 years

				after the date of enactment of this section, and every 2 years thereafter, the

				Secretary shall submit a report to Congress concerning the implementation of

				the guidelines described in subsection (e)(2).

						

							(2)

							GAO report

							Not later than 1 year after

				the date of enactment of this section, the Government Accountability Office

				shall submit a report to Congress concerning the effectiveness of current

				healthcare and family support programs serving as resources for the families of

				children with disabilities.

						

						(g)

						Authorization of appropriations

						There is authorized to be

				appropriated to carry out this section, $5,000,000 for each of fiscal years

				2006 through 2010.

					.

		

